OPINION OF THE COURT
Per Curiam.
By decision and order of this Court dated March 5, 2001, the ■respondent was suspended from the practice of law pending further order of the Court, pursuant to 22 NYCRR 691.4 (l) (1) (i), upon a finding that he was guilty of professional misconduct immediately threatening the public interest based upon his *223failure to cooperate with the petitioner’s investigation. The petitioner was directed to serve a petition within 20 days, the respondent was directed to answer within 10 days, and the issues raised were referred to the Honorable Albert A. Blinder, as Special Referee, to hear and report.
The petitioner personally served the respondent with a notice of petition and petition on March 17, 2001, along with a written notice that the prehearing conference was scheduled for April 11, 2001. The petition contains one charge of failure to cooperate with the petitioner.
The respondent failed to serve an answer to the petition within the time permitted. At the prehearing conference on April 11, 2001, the respondent requested that the Special Referee allow him to submit a late answer. The Special Referee directed the respondent to make a written application to this Court to extend the time in which to serve an answer. The respondent failed to timely submit an answer or to apply for an extension. Accordingly, the charge against the respondent is deemed admitted.
Under the circumstances, the petition to discipline the respondent upon his default is granted, the respondent is disbarred on default, and his name is stricken from the roll of attorneys and counselors-at-law, effective immediately.
Bracken, P. J., O’Brien, Ritter, Santucci and S. Miller, JJ., concur.
Ordered that the petition to impose discipline upon the respondent based upon his failure to appear or answer is granted; and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, the respondent, Harry W. Scott, Jr., is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that the respondent shall continue to comply with this Court’s rules governing the conduct of disbarred, suspended, and resigned attorneys (see, 22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, Harry W. Scott, Jr. is commanded to continue to desist and refrain from (1) practicing law in any form, either as principal or as agent, clerk, or employee of another, (2) appearing as an attorney or counselor-at-law before any court, Judge, Justice, board, commission, or other public authority, (3) giving to another an opinion as to the law or its application *224or any advice in relation thereto, and (4) holding himself out in any way as an attorney and counselor-at-law.